                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


 NETCHOICE, et al.,

                  Plaintiffs,
 v.
                                            Civil Action No.
 ASHLEY BROOKE MOODY, in her                4:21-cv-00220-RH-MAF
 official capacity as Attorney General of
 the State of Florida, et al.,

                 Defendants.



          CONSENT MOTION OF INTERNET ASSOCIATION
       FOR LEAVE TO FILE AN AMICUS BRIEF IN SUPPORT OF
      PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION


      Internet Association (“IA”), through undersigned counsel, moves for leave to

file the attached brief as amicus curiae in support of Plaintiffs’ motion for a

preliminary injunction in the above-captioned case. The parties consent to the filing

of IA’s brief.

      This Court has the inherent authority to designate amicus curiae and accept

amicus briefs. See Fla. ex rel. McCollum v. DHHS., 2010 WL 11570635, at *1 (N.D.

Fla. June 14, 2010). “An amicus brief should normally be allowed” when “the

amicus has unique information or perspective that can help the court beyond the help

that the lawyers for the parties are able to provide.” Id. at *1 (citation omitted).
Courts in this district regularly grant motions to file amicus briefs. E.g., Brenner v.

Scott, 298 F.R.D. 689, 692 (N.D. Fla. 2014) (amicus may file “a memorandum as

amicus curiae on any motion”).

      Internet Association (“IA” or “Amicus”) represents the interests of a broad

array of internet companies and their customers, advocating for protecting internet

freedom and free speech, promoting innovation and economic growth, and

empowering customers and users.1 Given this special focus and IA’s diverse

membership of the worlds’ leading internet companies, IA offers distinct

information and perspective concerning the issues in this litigation.2 Indeed, IA

member platforms host billions of pieces of new content every day, using a variety

of techniques—including human review and machine learning—to evaluate posts,

images, videos, and other content, and restrict access to content that violates their

community standards. IA and its members thus have a deep knowledge of content

moderations and its challenges. Based in part on that expertise, IA has been allowed



1
    A complete list of Internet Association             members     is   available   at
http://internetassociation.org/our-members/.
2
 Although some of IA’s members are also Plaintiffs’ members, IA also represents
additional companies, including LinkedIn, Reddit, Snap Inc., Tripadvisor, Zillow,
and many others.        Compare http://internetassociation.org/our-members/ to
https://www.ccianet.org/about/members/ and https://netchoice.org/about/.
                                          2
to file amicus briefs in other cases that touch on these issues. See, e.g., Domen v.

Vimeo, Inc., 991 F.3d 66 (2d. Cir. 2021), Dkt. 75, Br. of Amicus Curiae IA.

      Amicus and its members also have a substantial interest in this case because

S.B. 7072 attempts to dictate how they shall (or shall not) moderate third-party

content on their online platforms. Many of IA’s members would likely qualify as

“social media platforms” under S.B. 7072. S.B. 7072 thus threatens those members’

ability to adopt, adapt, and enforce editorial and curatorial standards tailored to the

diverse needs of each individual platform and the community it serves. Content

moderation is essential to the operations of Amicus’s members; indeed, the success

of these online businesses—and the vitality of online media generally—depend on

their ability to moderate content quickly and efficiently without exposure to the

burdens and uncertainty posed by state laws that interfere with that process and

potentially subject them to investigations, sanctions, and lawsuits.

      Accordingly, IA respectfully requests that the Court grant leave to file the

attached amicus brief in support of the preliminary injunction motion.




                                          3
                                           Respectfully submitted,

                                               /s/ Peter W. Homer
Patrick J. Carome (pro hac vice pending)       Peter W. Homer
Paul R.Q. Wolfson (pro hac vice pending)       HOMER BONNER
Ari Holtzblatt (pro hac vice pending)          1200 Four Seasons Tower
WILMER CUTLER PICKERING                        1441 Brickell Avenue
  HALE AND DORR LLP                            Miami, Florida 33131
1875 Pennsylvania Avenue, NW                   1441 Brickell Avenue
Washington, DC 20006                           (305) 350-5139
(202) 663-6000

June 14, 2021




                                      4
          CERTIFICATE OF LOCAL RULE 7.1(B) COMPLIANCE

      Pursuant to Local Rule 7.1(B), undersigned counsel states that he has

conferred with counsel for the parties in the case in good faith concerning this

motion. The parties consent to the motion.

                                               /s/ Peter W. Homer
                                               Peter W. Homer




                                          5
                          CERTIFICATE OF SERVICE

      Undersigned counsel hereby certifies that correct copies of this motion were

served by filing in this Court’s CM/ECF system this 14th day of June, 2021 on all

attorneys of record in this matter.

                                              /s/ Peter W. Homer
                                              Peter W. Homer




                                        6
